DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendments/Remarks filed February 26, 2021 with respect to claims 1, 10 and 14 have been considered but they are mooted in view of the new ground(s) of rejection.
The amendment to Specification filed February 26, 2021 is entered.
Claims 1, 3 – 10, 12, 14 and 16 – 22 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 10, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hahn et al. (US Pub. No. 2017/0265243).
Regarding claim 1, Hahn discloses a method for random access, comprising: sending, by a terminal device, a random access preamble (see abstract, para. 0028, 0041, 0107, 0256, transmitting a specific random access preamble…to one or more neighboring BSs); receiving, by the terminal device, indication information sent by a first network device; and receiving, by the terminal device, random access response information sent by at least one network device according to the indication information, wherein the at least one network device comprises the first network device and a second network device, and wherein the indication information is used for indicating the terminal device to receive the random access response information sent by the first network device and the second network device (see abstract, para. 0028, 0034, 0041, 0109, 0258 – 0259, 0295, the neighboring BSs that receive the specific Random Access Preamble transmits the Random Access Response that includes at least one of the cell ID of their own, the resource ID (e.g., the RA-RNTI in LTE) in which the specific Random Access Preamble is detected).  
	Regarding claim 3, Hahn discloses wherein the indication information comprises an identification of the at least one network device (see para. 0034, 0259, 0295, the random access response may include the cell ID of each neighboring BS…the resource ID in which the preamble is detected (e.g., the RA-RNTI in LTE)…).  
	Regarding claim 4, Hahn discloses wherein after the terminal device receives the random access response information sent by the at least one network device according to the indication information, the method further comprises: determining, by the terminal device, a target network device among the at least one network device; and sending, by the terminal device, a message 3 to the target network device (see Fig. 4, para. 0109 – 0111, after receiving a random access 
	Regarding claim 10, Hahn discloses a method for random access, comprising: receiving, by a first network device, a random access preamble sent by a terminal device (see abstract, para. 0028, 0041, 0107, 0256, transmitting a specific random access preamble…to one or more neighboring BSs); sending, by the first network device, indication information to the terminal device, wherein the indication information is used for indicating the terminal device to receive random access response information sent by at least one network device, and wherein the at least one network device comprises the first network device and a second network device; and sending, by the first network device, first random access response information to the terminal device according to the random access preamble  (see abstract, para. 0028, 0034, 0041, 0109, 0258 – 0259, 0295, the neighboring BSs that receive the specific Random Access Preamble transmits the Random Access Response that includes at least one of the cell ID of their own, the resource ID (e.g., the RA-RNTI in LTE) in which the specific Random Access Preamble is detected).   
	Regarding claim 14, Hahn discloses a terminal device, comprising: a transceiver (see para. 0041, a UE with a RF unit and a processor…), used for sending a random access preamble (see abstract, para. 0028, 0041, 0107, 0256, transmitting a specific random access preamble…to one or more neighboring BSs), and receiving indication information sent by a first network device; wherein the transceiver is further used for receiving random access response information sent by at least one network device according to the indication information, wherein the at least one network device comprises the first network device and a second network device, and wherein the indication information is used for indicating the terminal device to receive the 
	Regarding claim 16, Hahn discloses wherein the indication information comprises an identification of the at least one network device (see para. 0034, 0259, 0295, the random access response may include the cell ID of each neighboring BS…the resource ID in which the preamble is detected (e.g., the RA-RNTI in LTE)…).    
	Regarding claim 17, Hahn discloses wherein the terminal device further comprises: a processor, used for determining a target network device among the at least one network device after the transceiver receives the random access response information sent by the at least one network device according to the indication information; and the transceiver is further used for sending a message 3 to the target network device (see Fig. 4, para. 0109 – 0111, after receiving a random access response from the BS, the UE transmits the data (i.e., the third message) to the BS (step, S430) by using the UL approval).    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US Pub. No. 2017/0265243) in view of Pedersen et al. (US Pub. No. 2017/0041841).
	Regarding claim 5, Hahn discloses wherein the random access response information of each network device among the at least one network device comprises timing advance and/or a load ratio of the each network device; and{ YB:01184743.DOCX }U.S. Patent Application Serial No. 16/496,237Page 4 of 10Reply Responsive to Office Action dated December 31, 2020 Reply dated: February 26, 2021determining, by the terminal device, the target network device among the at least one network device comprises: determining, by the terminal device, the target network device among the at least one network device according to the timing advance and/or the load ratio (see Fig. 4, para. 0109 – 0111, at S420, the UE receives a random access response from the BS with a corresponding timing advance command and then processes the information included in the random access response to perform communication to the target BS).  
	Regarding claim 18, Hahn discloses wherein the random access response information of each network device among the at least one network device comprises timing advance and/or a load ratio of the each network device; and the processor is further used for determining the target network device among the at least one network device according to the timing advance and/or the load ratio (see Fig. 4, para. 0109 – 0111, at S420, the UE receives a random access response from the BS with a corresponding timing advance command and then processes the information included in the random access response to perform communication to the target BS).  { YB:01184743.DOCX }U.S. Patent Application Serial No. 16/496,237Page 7 of 10 Reply Responsive to Office Action dated December 31, 2020 Reply dated: February 26, 2021  

Regarding claim 5, Pedersen discloses wherein the timing advance is propagation delay of an uplink wireless signal from the terminal device to the each network device (see para. 0007, 0095, the time advance value is determined according to the propagation delay from the source BS to the user device and from the target BS to the user device). 
Regarding claim 18, Pedersen discloses wherein the timing advance is propagation delay of an uplink wireless signal from the terminal device to the each network device (see para. 0007, 0095, the time advance value is determined according to the propagation delay from the source BS to the user device and from the target BS to the user device).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Hahn, and have the features, as taught by Pedersen, in order to perform a synchronized handover to prevent an interruption in data services for a MS, as discussed by Pedersen (para. 0003 - 0004).


Allowable Subject Matter
Claims 6 – 9, 12 and 19 – 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


					Pertinent Prior Arts

	Roth et al. (US Patent. No. 9,655,077), in the same field of endeavor as the present invention, disclose a device and method for determining the location of a cellular device, such as a mobile cell phone, utilizing a Timing Advance (TA) issued by one or more cellular base stations, such as an LTE or LTE-A enhanced NodeB (eNB), to the cellular device (abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .






/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473